Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance:
As for claim 1, the prior art fails to teach or disclose a lighting device comprising: 
a plurality of light-emitting filaments each with an elongated carrier defining a longitudinal axis of the filament with a plurality of solid-state light sources mounted on the carrier along the longitudinal axis,
 encapsulant comprising a luminescent material that at least partially encloses the light-emitting surfaces of the solid-state light sources and is configured to at least partly convert light emitted by the solid-state light sources 
the light-emitting filaments are arranged in a planar configuration, and the lighting device has a main direction of illumination perpendicularly away from a plane (P) defined by the planar configuration,
 longitudinal axes of at least two light-emitting filaments are non-parallel and wherein said lighting device has a collimator configured to collimate light emitted by the light-emitting filaments in a direction parallel to said plane
the prior art fails to particularly teach or render obvious the collimator comprises a plurality of sub-collimators, each to collimate light emitted by one of the light-emitting filaments, and wherein the collimator has a surface facing the main 
	The closest prior art found was Osaka EP 2636942 which discloses an elongated carrier 140, light emitting filaments 230, and solid state light sources (LEDs 150) mounted thereon. An encapsulant with luminescent material (160 with 217); however, Osaka fails to teach or render obvious the collimator comprises a plurality of sub-collimators, each to collimate light emitted by one of the light-emitting filaments, and wherein the collimator has a surface facing the main direction of illumination and each sub-collimator is formed by a recess in said surface which at least partly receives one of the light-emitting filaments.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. TIWARI ‘943, KRAUSE ‘292, TROTTIER ‘177, and SORENSEN ‘779 disclose relevant light emitting devices having filaments, LEDs, and encapsulant similar to the instant invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Evan P Dzierzynski whose telephone number is (571)272-2336. The examiner can normally be reached Monday-Friday 8:00am-4:30pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EVAN P DZIERZYNSKI/Primary Examiner, Art Unit 2875